Title: Thomas Jefferson to Joel Yancey, 20 February 1816
From: Jefferson, Thomas
To: Yancey, Joel


          
            Dear Sir
            Monticello Feb. 20. 16.
          
          A letter of the 14th from mr Gibson informs me my tobo was not then down. this occasions me to send the bearer express, our cross mail being too dilatory to be depended on. my anxiety on this subject is occasioned by my having money engagements due at our last and next court which depend for fulfilment on the tobo getting to mr Gibson’s hands, until which I cannot draw on him. I imagine the delay is occasioned by the high demands probably of the boatmen. but these we must yield to, and give what others do. we may lose more by a fall of price than the difference of transportation. I wish it therefore to be hurried down. if by delaying the bearer a day or two you can get it’s departure engaged for a fixed day so as to inform me of that by his return, it will enable me to speak with precision to those with whom I am under engagements. mr Gibson will pay the Boatage on your order & delivery of the tobowith respect to the flour, it’s transportation may wait more reasonable prices; but it should be down in all March. I learn from Richmond that the Lynchburg boatmen refuse to take up plaister under 22½ D the ton this puts the use of it there with us out of question for the present year: I have not bought therefore for that place. if there should be danger of this exorbitance continuing, we must adopt other means for carrying it up hereafter either by people of our own, or the Milton boatmen who bring it here for 8.D. but of this we will talk when I see you which will probably be about mid-April. I am in hopes you have got clover seed. I have given 12.D. for what we use here. I shall be glad to learn how Lovilo is, and how likely to be. I have some thought of sending up a waggon about the close of the month with some trees & necessaries for my use there: but this is uncertain. I should be much pleased should there be a prospect of Lovilo’s being able to return in it. I salute you with great esteem and friendship.
        